Per Curiam.
The submission was by parol made out of court, not made a rule of court, and not restricted by its terms to matters in variance in the cause; and from the terms of the award it might seem that matters out of court had actually been passed upon by the arbitrators, who have directed the defendant to pay the plaintiff money, “and all costs that may have accrued on the suit in court.” What authority does such a submission give to treat the award as if it were made in the action 1 It was not made in the action, but the action was included in the submission. Being by parol, it might, perhaps, be enforced by action ; but it was clearly erroneous to render judgment on it in the action pending.
Judgment reversed.